Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 1 of 6 PagelD #: 52100

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and
JANSSEN BIOTECH, INC.,

Plaintiffs,

Civ. No. 18-192-CFC/CJB
(CONSOLIDATED)

Vv.

)
)
)
)
)
)
)
CIPLA LIMITED, et al., )
)
Defendants. )
PHARMACYCLICS, LLC and )
JANSSEN BIOTECH, INC., )
)
Plaintiffs, )
)
) Civ. No. 19-434-CFC/CJB
)
)
)
)
)

V.

ALVOGEN PINE BROOK, LLC
and NATCO PHARMA LTD.,

Defendants.
MEMORANDUM ORDER
Pending before me is Plaintiffs’ request to preclude Sandoz (i.e., Defendants
Sandoz, Inc. and Lek Pharmaceuticals d.d.) from maintaining its theory that
because U.S. Patent No. 10,106,548 (the #548 patent) did not disclose as inventors

unidentified employees of Pharmorphix the patent is invalid under 35 U.S.C. §

102(f).
Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 2 of 6 PagelD #: 52101

Sandoz first disclosed its Pharmorphix inventorship theory to Plaintiffs on
September 4, 2020 when it sent Plaintiffs a draft of Sandoz’s portion of the Pretrial
Order (PTO). Sandoz argues that it disclosed the facts underlying this theory in its
final invalidity contentions served in January 2020, but I don’t think that’s a fair

reading of its contentions.' In any event, mere disclosure of facts underlying an

 

' Sandoz’s only mention of Pharmorphix in its final contentions occurred in the
context of its contention that the #548 patent and other asserted polymorph patents
are invalid for incorrect inventorship because they list inventors, including Dr.
Smyth, who did not contribute to the claimed inventions. The contention reads in
relevant part:

Likewise, Dr. Smyth could not even recall if [he]
contributed to isolating Form A. Dr. Smyth testified that
his only contribution to the [#]753 Patent was to lead the
technical work on the project and that he did not have any
laboratory rol[e]. Dr. Smyth testified that the third party
contract laboratory Seres used SSCI as an analytical
laboratory for the polymorph analysis. Dr. Smyth further
testified that Pharmacyclics engaged SSCI directly to
perform the polymorphic analysis in 2008, and that SSCI
formulated the approach for the polymorph screen, and
conducted the polymorph screen. Dr. Smyth further
testified that Pharmacyclics engaged Pharmorphix to
conduct a second polymorphic screen, and_ that
Pharmacyclics did not contribute anything other than some
cost control. Therefore the Asserted Claims of the
Polymorph Patents are invalid pursuant to 102(f) for
incorrect inventorship because they list inventors who did
not contribute to the claimed inventions: Mr. Purro, Mr.
Goldman, and/or Dr. Smyth. .

D.I. 509, Ex. B at 319 (citations omitted). The point of this assertion is that the
patents in question are invalid because of misjoinder (i.e., the erroneous naming of
a noninventor as an inventor) as opposed to nonjoinder (i.e., the erroneous

2
Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 3 of 6 PagelD #: 52102

invalidity theory does not constitute a disclosure of the theory. The purpose of
final invalidity contentions is to give fair notice to the patentee of the theories of
invalidity the accused infringer will pursue at trial. Notice of the facts underlying
those theories is insufficient. In this case, Sandoz disclosed its invalidity theory as
consisting of the following syllogism: (1) “the polymorph patents name multiple
incorrect inventors”; (2) “at least one unnamed SSCI employee is a coinventor of
the polymorph patents”; (3) “plaintiffs will be unable to correct the inventors for
the polymorph patents pursuant to 35 U.S.C. § 256”; and (4) “the [#]548 patent
was derived from another and is therefore invalid pursuant to section 102(f).” D.I.
509, Ex. B at 318-22 (capitalization omitted). It is simply not credible to argue
that this disclosure put Plaintiffs on notice that Sandoz’s inventorship theory was
based on inventorship contributions made by Pharmorphix, as opposed to SSCI,
employees.

Sandoz argues that Plaintiffs waived their right to object to Sandoz’s pursuit
of its Pharmorphix inventorship theory. But the relevant waiver was made by

Sandoz, not Plaintiffs. By failing to seek Plaintiffs’ consent or leave from the

 

omission of the name of an inventor). See CODA Dev. S.R.O. v. Goodyear Tire &
Rubber Co., 916 F.3d 1350, 1358 (Fed. Cir. 2019) (distinguishing between
misjoinder and nonjoinder). Sandoz did not assert that a Pharmorphix employee
was an inventor, but rather that Dr. Smyth did not contribute sufficiently to be an
inventor.

3
Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 4 of 6 PagelD #: 52103

Court to amend its final contentions, Sandoz waived its right to present at trial an
invalidity theory not disclosed in its final contentions.

In any event, I find that Plaintiffs did timely object to Sandoz’s attempt to
assert at trial its Pharmorphix inventorship theory. Sandoz did not mention its
Pharmorphix inventorship theory during its opening argument. The first time at
trial Sandoz sought to adduce evidence that could be used to support such a theory,
Plaintiffs objected. See Trial Tr. 842:3-845:11. Because it was a bench trial and
because Sandoz represented that the evidence was also relevant to other issues at
trial, I allowed the evidence to be conditionally admitted and held that Plaintiffs’
objection preserved their ability to seek to preclude after trial my consideration of
Sandoz’s inventorship theory.

Sandoz points to the fact that the Pharmorphix inventorship theory is
mentioned in the PTO and that Plaintiffs failed to object in the PTO or by a motion
in limine before trial to the inventorship theory on the basis that the theory was not
set forth in Sandoz’s final invalidity contentions. But given the number of
contested facts and issue of law Sandoz identified in the 8,629-page PTO, I would
not fault Plaintiffs if they failed to appreciate in the throes of last-minute trial
preparation that the Pharmorphix inventorship theory was beyond the scope of

Sandoz’s final contentions.” Nor do I fault Plaintiffs for not seeking leave to file a

 

2 Sandoz makes much of the fact that Plaintiffs stated in emails with Sandoz after
4
‘Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 5 of 6 PagelD #: 52104

motion in limine or for not otherwise burdening the Court before trial with an
objection to one of the many defenses Sandoz identified in the PTO when Plaintiffs
did not know if Sandoz would ultimately pursue that defense at trial.? The truth is
that neither side had definitively narrowed in the PTO the theories it intended to
pursue at trial. This fact was openly discussed at the pretrial conference. See Tr.
of Sept. 23, 2020 Hr’g at 72:3-83:3..

Finally, Sandoz argues that “[w]here a defendant fails to sufficiently identify
an invalidity defense in its contentions, the court should not exclude the defense if
‘the failure was substantially justified or is harmless.’” D.I. 507 at 4 (quoting
Boehringer Ingelheim Int'l GMBH v. Barr Labs., Inc., No. CIV. A. 05-700-JJF,
2008 WL 2756127, at *2 (D. Del. July 15, 2008)); see also Fed. R. Civ. P.
37(c)(1). In this case, however, Sandoz’s failure was not substantially justified;
nor can it be called harmless. With respect to justification, Sandoz claims that “[i]t
was not until Dr. Myerson’s rebuttal expert report on invalidity, served in late May
2020, where Plaintiffs first asserted that Form D fell within the scope of Claims 15

and 16 of the [#]548 patent.” D.I. 507 at 5-6. But even assuming that Dr.

 

the PTO was filed that Sandoz’s inventorship theory was outside the scope of
expert reports. It appears undisputed that the Pharmorphix inventorship theory was
not disclosed in expert reports and I do not think such statements waived Plaintiffs’
right to object to the Pharmorphix inventorship theory on the grounds that the
theory was not disclosed in Sandoz’s final contentions.

3 Sandoz identified nine invalidity and noninfringement theories in the PTO that it
ended up not pursuing at trial.

5
Case 1:18-cv-00192-CFC-CJB Document 512 Filed 11/10/20 Page 6 of 6 PagelD #: 52105

Myerson’s rebuttal report was the impetus for Sandoz’s decision to pursue its
Pharmorphix inventorship theory, Sandoz offers no explanation that would justify
it waiting until September to disclose to Plaintiffs that it intended to pursue the
theory at trial. To this day, Sandoz has not demonstrated that good cause exists to
allow it to amend its final contentions. With respect to harm, Sandoz’s late
disclosure of its inventorship theory deprived Plaintiffs of the opportunity to seek
relevant documents and testimony from Pharmorphix and to search through its own
production for documents that might be used to rebut the theory.

In short, Sandoz’s disclosure of its inventorship theory on the eve of trial
and almost eight months after it served its final contentions was unjustified,
prejudiced Plaintiffs, and deprived Plaintiffs of the opportunity to cure any
prejudice. Sandoz’s explanation for its late disclosure is suspect, though | find it
unnecessary to decide whether it acted in bad faith. The balance of relevant factors
weighs in favor of Plaintiffs’ request to preclude Sandoz from pursuing its

Pharmorphix inventorship theory, and accordingly I will grant that request.

U-10-20 LL i: G7

Date United States District fd fyddge
